             Case 2:20-cv-00564-TSZ Document 74 Filed 08/16/21 Page 1 of 1




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
         JILLIAN HORMAN,
 7
                               Plaintiff,
 8                                                      C20-564 TSZ
              v.
 9                                                      MINUTE ORDER
         SUNBELT RENTALS INC., et al.,
10
                               Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1)   The parties’ Stipulated Motion for Limited Continuance of Discovery
   Deadline, docket no. 73, is GRANTED. The discovery deadline, for purposes of
14 disposing Ms. Reed only, is continued until Ms. Reed can sit for her deposition. The
   deadline for written discovery, as a result of Ms. Reed’s deposition testimony, is
15 continued to 45 days after Ms. Reed’s completed deposition testimony. The deadline for
   any discovery motions related to Ms. Reed’s deposition testimony and/or written
16 discovery is continued to 14 days after the parties meet and confer. All other deadlines
   shall remain the same.
17
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

         Dated this 16th day of August, 2021.
19

20                                                  Ravi Subramanian
                                                    Clerk
21
                                                    s/Gail Glass
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
